Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are 1-21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1, 20-21, the terminology “a respective one of a second pair of opposing openings“ is indefinite because it is not clear what applicant is claiming or what limitations are encompassed by the claim.  Specifically, the figures clearly show a pair of openings on either side of the waistband area of the garment, but do not show a second pair.  Perhaps the claim intends to define the second opening of the pair?  Additionally, claims 1 and 20 define a channel bordered by a pair of opposing openings, but does not explain a plurality of channels and the terminology “channels” in the claim are not clear.  Appropriate correction is required.
Claims dependent upon the claims rejected above are rejected for the above reasons as they do not remedy the deficiency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 17-21, are rejected under 35 U.S.C. 103(a) as being unpatentable over US 9,961,947 to Cockram in view of US 2008/0190980 to Overton.
With regard to claims 1-2, 20-21, Cockram discloses the invention substantially as claimed including a garment (700, i.e. stretch pants), comprising: a pelvic region including a waistband region (704) having a first pair of opposing openings (714, fig. 1E) each leading into a respective elongate channel disposed along opposite sides of a waistband area of the pelvic region.  Cockram discloses using the elongate channel to store various items, but does not disclose the garment integrating a removable waistpack body portion disposed substantially between the first pair of opposing openings each leading into a respective elongate channel disposed along opposite sides of a waistband area of the pelvic region; the removable waistpack’s body portion defining a compartment and belt portions, the belt portions each extending from opposing ends of the body portion through a respective opening in the first pair of opposing openings and through a respective channel and out a respective one of the pair of opposing openings for the channels, thereby the waistpack encircles the waistband region of the garment; and wherein the belt portions disposed in the channels are removably received in and concealed by the channels.
Overton disclose a detachable waistpack body portion (10) defining a compartment (10) and belt portions (20), the belt portions each extending from opposing ends of the body portion, thereby the waistpack encircles the waistband region of a user.  Both the pants with a pair of openings and the waistpack are for the purpose of active use.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to combine the garment of Cockram with the detachably waistpack of Overton, i.e. a method of providing the assembly of a pair of pants with a removably attached waistpack.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of holding items in a body portion that is also capable of expanding and can be removably attached to the garment for active use via threading the ends of the waistpack belt portions through the opposing side openings.
With regard to claim 3, Overton (fig. 3) shows the end portions of the waistpack body downwardly taper from the body portion.
With regard to claim 4, Cockram discloses the opposing openings may be located at any desired angular position along the waistband, such that the modified garment of Cockram with waistpack of Overton, is clearly structurally capable of disposing the waistpack body portion on the rear pelvic region with the channels disposed along lateral sides of the pelvic region.  A user would be motivated to place the waistpack toward the rear pelvic region for the purpose of having the bulky body portion on the user’s backside for such activities as running.
With regard to claim 5, Cockram discloses the material of the garment waistband to be an elastic fabric material.
With regard to claim 6, wherein the garment further comprises leg regions that are configured as pants that have lower edges that are disposed below the knees of the intended user (see figs. 7c-d of Cockram).
With regard to claim 7, wherein the garment further comprises leg regions that are configured as shorts that have lower edges that are disposed above the knees of the intended user (see figs. 5, 11 of Cockram).
With regard to claim 8, wherein both the pelvic region and the body portion of the waistpack comprise a panel of a single ply of fabric comprising at least 5% elastic fibers (Cockram discloses the material of garment may be comprised from one of six different material choices, including 6% spandex, i.e. more than 5% elastic).  Overton also discloses the material of the waistpack body portion to be of a one-piece, seamless, elastic/expandable material with any degree of elasticity (PAR 0031 of Overton).
With regard to claims 9, 13-14 as discussed above, Cockram discloses the garment may be made from any of six different elastic materials and Overton, as discussed above, teaches the waistpack body portion to be made of an expandable/elastic material with any degree of elasticity.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention that the combination of the garment of Cockram with the detachably waistpack of Overton would be made of the same elastic material.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of ease of manufacture by using the same material for both components of the assembly and to provide functional and/or aesthetic integration of the assembly components.
With regard to claims 10-12, as discussed above in claim 8, both Cockram and Overton disclose the garment and waistpack, respectively, to be of a single ply of fabric.
With regard to claims 17-19, Overton (PAR 0035) discloses that the body portion (pouch) of the waistpack collapses to a flat form when empty.
Allowable Subject Matter
Claims 15-16, appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 11 a.m. to 7 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300; Inventor Assistance Center is 800-786-9199.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system; see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

4/29/2022